Citation Nr: 0217559	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-01 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for a scar, the residual of a ventral hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971 and from February 1975 to February 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that established service connection for a scar, the 
residual of a ventral hernia repair.  

The Board notes that in a September 2002 letter, the veteran 
and his representative were advised of a change in the law 
regarding his claim for an increase in the evaluation 
assigned for his scar the residual of a ventral hernia 
repair, and that the Board would consider this new law in 
reviewing the veteran's claim.  In November 2002, the 
veteran and his representative responded that they had no 
further argument to present.  As such, there is no due 
process bar to the Board proceeding with a decision in this 
case.

Finally, it is pointed out that the Board is undertaking 
additional development with respect to the veteran's claims 
of entitlement to increased ratings for service-connected 
spondylosis and a duodenal ulcer pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099,3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran's service-connected scar, the residual of a 
ventral hernia repair, is four inches long and thin, well 
healed and not disfiguring, and is essentially asymptomatic, 
with no evidence of tenderness, adherence, ulceration, 
elevation, or depression, and there was no underlying tissue 
loss, inflammation, edema, or keloid formation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
scar, the residual of a ventral hernia repair, have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to an initial compensable evaluation for his 
service-connected scar, the residual of a ventral hernia 
repair.  Regarding this claim, the Board notes that the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has observed that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating. It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999).

It is noted that the Veterans Claims Assistance Act (VCAA) 
of 2000, and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The (relatively) new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a Statement of the Case in April 2002, 
and that this document provided the implementing regulations 
as well as the information and medical evidence necessary to 
substantiate the claim.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claims, and his claim were considered by 
the RO subsequent to the enactment of the liberalizing law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is 
also noted that a contemporaneous, relevant VA examination 
was accomplished.  Therefore, the facts relevant to this 
claim has been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or implementing regulations.  As such, the veteran will 
not be prejudiced as a result of the Board deciding these 
claims.

As noted above, service connection was established for a 
scar, the residual of a ventral hernia repair by the 
currently appealed RO decision of June 2001, based in part 
on a review of the veteran's service medical records which 
reflected that he underwent a ventral hernia repair in June 
1970.  Based on the findings documented in a March 2001 VA 
examination report, a noncompensable evaluation was assigned 
effective from August 1999 (the date the claim was received, 
see 38 C.F.R. § 3.400 (2002)).

The March 2001 VA scars examination report reflects that the 
veteran presented with a complaint of pain in the area of 
the hernia repair ongoing since the procedure in service.  
He described the pain as a stretching sensation that usually 
occurs when lifting.  The veteran also indicated that (what 
he described as) a "whitehead" or "pustule" develops with 
exudation of a greenish, pasty material.  

Examination of the veteran's abdomen revealed a four-inch, 
thin transverse scar just above the umbilicus, that was not 
discolored, fixed, or tender.  The examiner added that there 
was no adherence, ulceration, or breakdown, and that the 
scar was completely healed.  Further, the scar was not 
elevated, or depressed, and there was no underlying tissue 
loss, inflammation, edema, or keloid formation.  The 
examiner pointed out that the scar was the same skin tone 
and is not disfiguring, adding that there was no evidence of 
recurrent hernia.  It was noted that adjacent to the lower 
edge of the scar at about its mid portion appeared to be a 
comedone which was not swollen or tender.  The examiner also 
stated that the veteran may have a cyst in the area which 
periodically fills, although nothing could be found on 
examination.  Finally, the examiner noted that the pulling 
or stretching sensation the veteran experienced could be 
related to the repair but that it did not seem particularly 
disabling.  As a result of this examination, the veteran was 
diagnosed with status post ventral hernia repair without 
residual.  

In his May 2002 substantive appeal, the veteran essentially 
stated that the area of the hernia repair was painful to 
touch, and that a few occasions a week becomes manifested by 
sharp, spontaneous pain.  

Again, the veteran and his representative contend, in 
substance, that the veteran's scar, the residual of a 
ventral hernia repair, is and has been more disabling than 
evaluated.  It is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 
4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).

The Board notes that the veteran's service connected scar, 
the residual of a ventral hernia repair scar, is (and has 
been) rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002), which rates scars based on the 
limitation of function of the part affected.  This 
disability could also be rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 or 7804 (2002), both of which provide 
maximum ratings of 10 percent for superficial, poorly 
nourished scars with repeated ulceration, or for superficial 
scars that are tender or painful on objective demonstration, 
respectively.  

The Board also points out that by regulatory amendment, 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (July 31, 2002).  The new criteria 
provide for assignment of a 10 percent evaluation for scars 
other than on the head face, or neck, where such are deep 
and cause limited motion in an area exceeding six square 
inches; for scars covering an area of 144 square inches or 
greater even where superficial and without resulting motion 
limitation; for superficial but tender and painful scars; 
and for unstable scars (characterized by a frequent loss of 
skin covering the scar).  67 Fed. Reg. 49,596 (July 31, 
2002), to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804.  Otherwise, scars will continue to 
be rated on the limitation of motion of the affected part. 
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7805.   

Generally, where the law or regulations governing a claim 
change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991); see also 38 U.S.C.A. § 5110(g) 
(West 1991 & Supp. 2001); VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  As reflected above, 
the veteran and his representative were made aware of the 
change in the applicable regulation, and responded that they 
had no further evidence to submit; hence, there is no due 
process bar to the Board considering both the former and the 
revised applicable criteria, and applying the more favorable 
result.  

That said, applying the evidence to the former and the 
revised criteria, the Board finds, by a preponderance of the 
evidence, that the service-connected scar, the residual of a 
ventral hernia repair has not warranted a compensable 
disability evaluation at any point from the time service 
connection was established.  In this regard, the Board notes 
that the objective medical evidence, discussed above, 
reveals that the veteran's service-connected scar, the 
residual of a ventral hernia repair, is essentially 
asymptomatic.  Specifically, examination of March 2001 
revealed that the scar is four inches long and thin, 
completely healed and not disfiguring, and without evidence 
of tenderness, adherence, ulceration, elevation, or 
depression, and there was no underlying tissue loss, 
inflammation, edema, or keloid formation.  These findings do 
not warrant a 10 percent evaluation under any of the 
Diagnostic Codes noted above.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 67 Fed. Reg. 
49,596 (July 31, 2002), to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804.  The Board points 
out that the cyst noted by the veteran was not seen on 
examination nor was it indicated that any such cyst was the 
manifestation of the scar, the residual of a ventral hernia 
repair (or the repair itself).

To the extent that the veteran was claiming that his hernia 
repair was manifested by pulling or stretching sensation, it 
is noted that the examiner indicated that while these 
complaints could be related to the repair, the repair did 
not seem particularly disabling.  In any event, it is 
pointed out that a compensable evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7339, is warranted for small 
postoperative ventral hernias that are not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Clearly, such an 
evaluation is not warranted under this code in this case.  
(Technically, a 0 percent evaluation could be assigned under 
this code - such an evaluation is warranted for healed 
postoperative nondisabling wounds, where a belt is not 
indicated - however, such would violate the rule against 
pyramiding.  See 4.14 (2002)).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the assigned noncompensable 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for the disability 
addressed above, and as this evaluation has been effective 
since that time, there is no basis for staged ratings with 
respect to this claim.


ORDER

An increased initial (compensable) evaluation for a scar, 
the residual of a ventral hernia repair, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

